Fourth Court of Appeals
                                        San Antonio, Texas
                                              JUDGMENT
                                           Nos. 04-14-00209-CR
                                                04-14-00211-CR &
                                                04-14-00212-CR

                                       Shanelle Evette CHARLES 1,
                                                 Appellant

                                                       v.

                                           The STATE of Texas,
                                                 Appellee

                    From the 186th Judicial District Court, Bexar County, Texas
                   Trial Court Nos. 2014CR0038, 2012CR3193, & 2013CR10374
                           Honorable Maria Teresa Herr, Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, these appeals are DISMISSED.

        SIGNED May 21, 2014.


                                                        _________________________________
                                                        Marialyn Barnard, Justice




1
  In the judgments in Appeal Nos. 04-14-00209-CR and 04-14-00211-CR, appellant’s name is stated as Shanelle
Evette Charles. However, in Appeal No. 04-14-00212-CR, the judgment states appellant’s name is Shanelle Cooks.
It is clear from the records that Shanelle Evette Charles and Shanelle Cooks are the same person. Accordingly, we
shall refer to appellant as Shanelle Evette Charles.